United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3126
                                   ___________

Charles Pointer,                     *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Missouri Department of Corrections,  *
                                     *         [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                             Submitted: June 14, 2004
                                Filed: July 7, 2004
                                 ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Charles Pointer appeals pro se the district court’s1 entry of summary judgment
in favor of the Defendant, Missouri Department of Corrections (the “Department”),
on his claim brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. Pointer, who is African-American, alleged that the Department
denied him employment as a corrections officer on account of his race. The district
court determined that Pointer failed to exhaust his administrative remedies, and also


      1
       The Honorable Stephen M. Limbaugh, United States District Judge for the
Eastern District of Missouri.
found in the alternative that Pointer could not establish a prima facie case of racial
discrimination. We affirm.

      As this court has previously explained,

      [e]xhaustion of administrative remedies is central to Title VII’s statutory
      scheme because it provides the EEOC the first opportunity to investigate
      discriminatory practices and enables it to perform its roles of obtaining
      voluntary compliance and promoting conciliatory efforts. To exhaust
      administrative remedies an individual must: (1) timely file a charge of
      discrimination with the EEOC setting forth the facts and nature of the
      charge and (2) receive notice of the right to sue.

Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir. 1994)
(internal citation omitted).

       In this case, Pointer did file a formal charge of discrimination with the EEOC
and was granted the right to sue. The claim that Pointer was permitted to pursue,
however, was not one of race discrimination. Instead, the record clearly demonstrates
that Pointer alleged, and was given the right to sue on, a claim of age discrimination.
At no point did Pointer allege any facts sufficient to put either the EEOC or the
Department on notice of the claim he now raises, nor did he check the box for race
discrimination contained on his formal charge. Although charges of discrimination
filed by pro se litigants are to be liberally construed, such liberality does not permit
the consideration of a claim that was simply never raised. See Shannon v. Ford
Motor Co., 72 F.3d 678, 685 (8th Cir. 1996); Williams, 21 F.3d at 223.

      Accordingly, the judgment of the district court is AFFIRMED.
                      ______________________________




                                          -2-